DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims as filled on 3/15/2022 have been entered and action follows:

Allowable Subject Matter
Claims 1-3, 5-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendment and persuasive arguments all the rejections to the claims are withdrawn and the claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach target tracking method, that includes determining an area where a current target is located, by performing target detection on a current frame image; extracting a current position information of the area where the current target is located; predicting a position information of an area where each historical target is located at a moment of the current frame image, based on historical position information of an area where each historical target is located on one or more historical frame images; determining a historical target that is the same target as the current target, based on a position difference between the current position information and the predicted position information, and tracking the current target; extracting a current feature vector of the area where the current target is located on the current frame image; obtaining a historical feature vector of the area where each historical target is located on one or more historical frame images; and determining a feature difference between the current target and the each historical target, based on the current feature vector and each historical feature vector; wherein the determining a historical target that is the same target as the current target comprises: determining the historical target that is the same target as the current target, based on the feature difference and the position difference, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663